DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on January 7, 2021.  Claims 1-2, 4, 9-11, 14, and 18-20 were amended.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of claim 1, as well as claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, selecting an optimal delta encoding scheme from a plurality of delta encoding schemes for delta encoding stored measurements according to an order of a plurality of azimuthal bins that reduces a size of the measurements for faster transmission to a surface of the borehole relative to other delta encoding schemes in the plurality of delta encoding schemes, based on identified trend characteristics of the one or more formation properties at the current depth and the relative orientation of the downhole tool within the formation, generating a delta-encoded binary representation of the stored measurements according to the selected optimal delta encoding scheme by a processor of the telemetry device, and transmitting, by a pulse modulator of the telemetry device, the generated delta-encoded binary representation from the downhole tool to a computing device located at the surface of the borehole.  Therefore, claim 
The primary reason for the allowance of claim 20, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, selecting at least one of an optimal delta encoding scheme from among a plurality of delta encoding schemes for delta encoding the stored measurements according to an order of the plurality of azimuthal bins that reduces a size of the measurements for faster transmission to a surface of the borehole relative to other delta encoding schemes in the plurality of delta encoding schemes, based on identified trend characteristics of the one or more formation properties at the current depth and the relative orientation of the downhole tool within the formation, generating a delta-encoded binary representation of the measurements according to the selected optimal delta encoding scheme, and transmitting, using mud pulse telemetry, the generated delta-encoded binary representation from the downhole tool to a computing device located at the surface of the borehole.  Therefore, claim 20 is allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2012/0001637 A1, to Bittar et al., is directed to compensating for magnetic interference in azimuthal tool measurements that includes taking measurements as a function of orientation from inside a borehole where the measurements are associated with different azimuthal bins, and an azimuthal direction is determined for each azimuthal bin.  The relative number of measurements associated which different bins can be used to measure the effective sizes of the different bins and to redetermine the effective angles of the bins in the presence of magnetic interference.  
U.S. Patent 9,507,047 B1, to Dvorkin et al., is directed to integrating logging tool data and digital rock physics to estimate rock formation properties, including combining logging tool data and analyzing to select an exact depth and azimuth for a micro-sample retrieval tool.
U.S. Patent Publication 2001/0050682 A1, to Deering et al., is directed to a system for decompressing three-dimensional graphics objects which includes selecting a delta encoding scheme for the measurements assigned to the plurality of sextants to be encoded.
Applicant’s amendments and arguments presented in the Amendment filed on January 7, 2021 are persuasive.  Further, in response to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Examiner determined that the set forth instant claim 1, as well as claims 11 and 20, is directed to patent eligible subject matter and the subject matter recited in claim 1 amounts to significantly more than an abstract idea, and are patent eligible.”1  The elements recited in independent claim 1, as well as claims 11 and 20, and dependent claims 2-10 and 12-19, are integrated into a practical application, reducing a size of stored measurements for faster transmission to a surface of a borehole relative to other delta encoding schemes, and amount to significantly more than an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See MPEP § 2106.04(a)(1)